Citation Nr: 1209575	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. R. dela Rosa




INTRODUCTION
The Veteran served on active duty from January 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to an evaluation in excess of 20 percent for a low back disability, entitlement to an evaluation in excess of 30 percent for a right knee disability, entitlement to service connection for carpal tunnel syndrome, entitlement to service connection for cervical spondylosis, and entitlement to service connection for lumbosacral osteoarthritis were raised by the Veteran in July 2010, but the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's current left knee disorder is due to his service-connected right knee.  


CONCLUSION OF LAW

A current nonservice-connected left knee disorder is secondary to the service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a left knee disorder, to include as secondary to a right knee condition.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis or an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disability.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) do not reveal any complaint, diagnosis, or treatment for any left knee disorder.  The Veteran was seen for a medial meniscus tear of the right knee.  

During a May 1997 compensation and pension (C&P) examination, the Veteran reported an occasional locking of the left knee.  The examination was negative for a left knee disorder.  In a June 2004 C&P examination, the Veteran reported an occasional giving away of the left knee.  During the examination, the examiner noted that the Veteran had a mild right lower extremity limp.  

VA medical records include an August 2003 x-ray that showed a radiopaque foreign body at the lateral aspect of the left knee joint.  In December 2004, the Veteran complained of left knee pain.  The assessment was left knee pain secondary to pes anserine bursitis.  

In July 2005 the Veteran was accorded a C&P joints examination.  During the examination, the Veteran complained of pain and discomfort in his left knee.  He reported that his left knee was worse since his right knee surgery and complained of constant discomfort.  He had difficulty bending his knee, getting into and out of his vehicle, ascending and descending stairs, and squatting down.  The Veteran also complained of burning pain in the left knee, posterior knee, and superior lateral aspect of the knee.  He reported occasional giving away of his left knee.  The diagnosis was left knee patellofemoral pain syndrome.  

VA medical records include a September 2005 x-ray that showed left moderate degenerative joint disease.  In November 2005, the Veteran complained of left knee pain.  A MRI revealed left knee medial meniscus degenerative tear, chondromalacia, and intrasubstance degenerative anterior cruciate ligament (ACL).  In February 2006, the Veteran complained of left knee pain.  The impression was left knee meniscal tear and chondromalacia.  In March 2006, the Veteran underwent a partial meniscectomy-chondroplasty.  The pre and post operative diagnosis was left knee medial degenerative meniscal tear-chondromalacia.  After the surgery, the Veteran presented with left knee pain.  He also complained of intermittent pain and burning sensation in the posterior aspect of the left knee.  In June 2006 the Veteran was diagnosed with gastrocnemius tendonitis.  In August 2006, the Veteran was diagnosed with chondromalacic changes in the left knee and musculotendinous pain the posterior knee.  

During a July 2006 decision review officer (DRO) hearing, the Veteran testified that he favored his left knee too much and had a tendency to walk putting more pressure on the left knee due to his service-connected right knee.  He also testified that he would rest more on his left leg than the right leg when standing.  

In August 2006 the Veteran was accorded another C&P joints examination.  During the examination, the Veteran reported burning pain in his left knee.  The diagnosis was left knee medial meniscal tear with chondromalacia patella and degenerative joint disease.  The examiner opined that there was no present diagnosis that could be attributed to the Veteran's claim of secondary service connection for a left knee disorder.  

In March 2009 the Veteran was accorded another C&P joints examination.  The diagnosis was left knee meniscal injury and chondromalacia patella, status-post meniscectomy in 2006.  The examiner opined that the Veteran's left knee condition was not related to service since there was no evidence as to any injuries, treatment, or complaints of the left knee.  He also opined that the Veteran's left knee condition was not related in terms of pathophysiology or etiology to the service-connected right knee condition.  He noted that meniscal injuries are usually related to local trauma in affected areas and not due to loading stress forces.  He also opined that the Veteran's left knee could have been aggravated due to the right knee degenerative joint disease at a certain period of time prior to the right knee degenerative joint disease prior to the right knee total knee replacement due to shifting of weight in the left knee.  He opined that it would still be the case if the Veteran still had pain in his right knee in spite of his total knee replacement.  

Private medical records show that the Veteran complained of left knee pain.  In November 2008 the Veteran complained of pain in his left knee if he walked too much.  In April 2010, physical examination of the Veteran's left knee revealed mild narrowing of the medial and lateral femorotibial joint spaces.  There was no evidence of fracture, dislocation, lytic or blastic lesions.  The impression was mild left medial and lateral femorotibial compartments osteoarthritis.  In a May 2010 letter, the Veteran's physician diagnosed the Veteran with left knee osteoarthritis.  

The Board requested a medical expert opinion from the Veterans Health Administration pursuant to 38 C.F.R. § 20.901(a).  In correspondence dated in June 2011, the reviewing physician opined that it was less likely than not that the Veteran's left knee condition had its onset during service or was otherwise causally related to active service as there is no documentation of duty related injury or complaints during service and the Veteran's initial documentation of any left knee symptoms did not appear until 1997.  He also opined that it was less likely than not that the Veteran's left knee disability was due to or a result of the service-connected right knee disorder and is more likely than not a result of age related wear and tear degeneration.  He opined that it was less likely than not that the Veteran's left knee disability was permanently aggravated beyond its natural progression due to his service-connected right knee.  

As the physician did not provide a rationale for the opinion concerning aggravation, the Board again requested a medical expert opinion from the Veterans Health Administration.  In December 2011, another reviewing physician opined that it was more likely than not that the Veteran's left knee disability was the result of his service-connected right knee disorder and his need to favor his right knee before, during, and after his recovery from his total knee replacement surgery.  He also opined that it was more likely than not that the Veteran's left knee disability was permanently aggravated beyond any natural progression due to his service-connected right knee.  The physician rationalized that such contra-lateral knee progression from over 25 years of overuse was to be expected.  

The Board first finds that the August 2006 medical opinion is not entitled to any probative weight as a rationale was not provided for the opinion.  The March 2009 examiner opined that the Veteran's left knee could have been aggravated due to the right knee degenerative joint disease at a certain period of time prior to the right knee degenerative joint disease prior to the right knee total knee replacement due to shifting of weight in the left knee.  The March 2009 examiner's opinion concerning aggravation has been considered, however, the language used was speculative.  The physician only indicated that his left knee "could have been aggravated due to his right knee degenerative joint disease."  This opinion is insufficient to support a grant of service connection.  The Board notes that the VA physician provided a negative opinion concerning aggravation in June 2011, however, no rationale was provided to support the opinion concerning aggravation and it is therefore entitled to no probative weight on that theory of entitlement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  

The Veteran also asserts that a left knee disability was incurred coincident with a Vietnam combat tour.  However, even if is assumed that the Veteran engaged in combat, evidence of a nexus between an incident of service and the current disability is required.  The evidence does not show nor does the Veteran contend that he had a chronic left knee disorder in service or continuity of symptoms following service.  The separation examination found no abnormalities with respect to the left knee nor did the Veteran report symptoms at that time.  In addition, arthritis was not shown to any degree, let alone a compensable degree within one year of separation from service and a VA examiner and physician opined in March 2009 and June 2011, respectively, that it was less likely than not that the Veteran had a current disability that was related to service.  The physician indicated in his rationale that the initial documentation of any left knee symptoms did not appear until many years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered in the analysis of a service connection claim).


Nevertheless, service connection is warranted for the left knee disability on the basis that it is secondary to the service-connected right knee disability.  The VA physician who provided an opinion in June 2011 opined that the Veteran's current left knee disorder was less likely as not caused by the service-connected right knee disability finding that the current disability resulted from wear and tear.  However, the physician who provided the December 2011 opinion indicated that the left knee disability more likely than not resulted from the service-connected right knee disorder and his need to favor his right knee before, during his recovery from a total knee replacement at age forth-nine and thereafter.  Moreover, such contra-lateral knee progression from over 25 years of overuse was to be expected.  Both physicians provided rationale in support of their opinions and both opinions are based on a review of the history, therefore both opinions are entitled to probative weight.  Regarding the March 2009 opinion, it is accorded less probative weight, as the examiner only considered the meniscal injury in the rationale.  In sum, the Board finds that the evidence both for and against the claim on the basis that a left knee disability is due to the service-connected right knee disability is at least in equipoise.  

Moreover, the VA physician probatively opined in December 2011 that it was more likely than not that the Veteran's left knee disability was permanently aggravated beyond any natural progression due to his service-connected right knee.  The physician rationalized that such contra-lateral knee progression from over 25 years of overuse was to be expected.  

Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinksi, 1 Vet.  App. 49 (1990). 

The RO has satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision.


ORDER

Service connection for a left knee disorder, as secondary to a service-connected right knee disability, is granted.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


